UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6503



JAMES G. LAWRENCE,

                                                Plaintiff - Appellant,

          versus


P. A. TERRANGI; DOCTOR IBERRA; CHARLYNE
BROUGHMAN-CRITZER, Correctional Officer; CATHY
COUTHER; LAUREL CORNERS; JAMES KEELING; SALLY
CASEBOLT; FREDERICK J. SCHILLING, III; MS.
DODSON; LALANI MCCANN, Doctor; M. G. HAQUE,
Doctor; HASAN OZINAL, Doctor,

                                               Defendants - Appellees,


          and


VIRGINIA DEPARTMENT   OF     CORRECTIONS;   VERNON
SMITH, Doctor,

                                                            Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-02-869-2)


Submitted:   July 28, 2004                   Decided:   August 19, 2004


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
James G. Lawrence, Appellant Pro Se. Susan Foster Barr, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Jeff Wayne
Rosen, Lisa Ehrich, PENDER & COWARD, P.C., Virginia Beach,
Virginia; John David McChesney, Ashton Marie Jennette, RAWLS &
MCNELIS, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           James G. Lawrence appeals the district court’s order

granting summary judgment to Defendants McCann, Iberra and Ozinal

on his 42 U.S.C. § 1983 (2000) complaint.          Lawrence also appeals

the district court’s order dismissing without prejudice his claims

against   Defendants   Schilling    and    Broughman-Critzer.   We   have

reviewed the record and the district court’s opinion and find no

reversible error.      Accordingly, we affirm substantially on the

reasoning of the district court.*          See Lawrence v. Terrangi, No.

CA-02-869-2 (E.D. Va. Mar. 12, 2004).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.


                                                                AFFIRMED




     *
      With regard to the district court’s finding that Lawrence
must demonstrate a significant injury to prevail on his claim that
Defendants Iberra and Ozinal were deliberately indifferent to his
serious medical needs, we find that such a showing is not always
necessary.    See Helling v. McKinney, 509 U.S. 25 (1993).
Regardless, we find that Lawrence has failed to demonstrate that
Defendants’ conduct was so grossly incompetent, or shocking to the
conscience, to be considered deliberately indifferent.         See
Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990).

                                   - 3 -